Citation Nr: 0813929	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a postoperative bulging disc/degenerative disc at L4-5 and 
L5-S1. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 2004 until May 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's bulging 
disc/degenerative disc at L4-5 and L5-S1 has been productive 
of complaints of pain; objectively, there is limitation of 
flexion to no worse than 60 degrees, no showing of favorable 
ankylosis of the entire thoracolumbar spine and no 
demonstration of incapacitating episodes.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for a bulging disc/degenerative disc at L4-5 and L5-
S1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his postoperative 
bulging disc/degenerative disc at L4-5 and L5-S1. As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for a bulging disc/degenerative disc at 
L4-5 and L5-S1 disorder was initially granted in a November 
2005 rating decision. At that time, a 20 percent evaluation, 
effective May 10, 2005 was granted pursuant to DC 5243.  The 
veteran contends that his symptoms are of such severity as to 
warrant an increased rating throughout the rating period on 
appeal. 

Again, the veteran is rated pursuant to Diagnostic Code 5243.  
That diagnostic code contemplates intervertebral disc 
syndrome, which is evaluated under the general rating formula 
for diseases and injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5243.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5243.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon a military examination in December 
2004, the veteran had lumbar flexion which was 35 degrees 
active and 65 degrees passive.  Several months later at a VA 
examination in September 2005, the veteran had forward 
flexion of the lumbar spine to 60 degrees.  Again, flexion 
would have to be limited to 30 degrees to achieve a higher 
rating.  There is also no showing of ankylosis.

The Board acknowledges that additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the veteran reported back pain in a November 
2004 private treatment record.  He described that he has pain 
in all positions, and it makes no difference whether he is 
sitting or standing.  He additionally noted that that the 
pain often radiates into the knees, and that he has numbness 
and tingling which extend into his feet.  In a December 2004 
Medical Evaluation Board examination, the veteran 
additionally complained of constant lower back pain, sharp in 
nature.  The veteran also reported back pain at his September 
2005 VA examination, which was objectively confirmed on range 
of motion testing.  He explained that he has back pain daily 
that continues to hurt around the mid to lower lumbar and 
radiates into either the left or right leg.  He also stated 
that it is exacerbated by doing physical activity and made 
better by rest.  He additionally noted that he had three to 
four incapacitating episodes in the past year lasting one to 
two days where he would have to take stronger medicine. The 
examination report noted that his back pain prevented him 
from performing chores such as lifting, pushing, pulling, 
picking up anything, or carrying anything. 

The veteran also reported constant back pain in his September 
2006 substantive appeal.  Although he reports that he had 
back surgery in March 2006, he states that he still has back 
pain and that it had increased, especially in the mornings. 
Additional private treatment records in March 2006 show 
complaints of back pain. 

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher 40 percent rating.  
Again, VA examination in September 2005 revealed forward 
flexion to 60 degrees.  Moreover, the veteran reported at 
that time that he did not wear a back brace or use a cane, 
crutch or walker.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A  40 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months and a 60 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

Although the veteran reported at his September 2005 VA 
examination that he had three to four incapacitating episodes 
in the past year lasting one to two days, the evidence does 
not establish incapacitating episodes, as defined by Note 1 
to Diagnostic Code 5243.  As such, Diagnostic Code 5243 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 10 percent evaluation for radiculopathy for each 
lower extremity, associated with his postoperative bulging 
disc/degenerative disc at L4-5 and L5-S1 disorder pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code 
section, a 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  In order to be entitled to 
the next-higher 20 percent rating, the evidence must show is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  

The Board finds no support for assignment of a 20 percent 
evaluation for each of the veteran's lower extremities for 
the neurologic manifestations of his back disability.  In so 
finding, it is noted that a September 2005 VA examination 
report showed that cranial nerves II-XII were grossly intact.  
Additionally, the report showed that motor, sensory, and 
cerebella exams were grossly intact and that sensorium was 
normal in the lower extremities.  A private treatment record 
from February 2006 also showed that muscle strength to the 
upper and lower extremities was 5/5 and equal bilaterally 
except at the dorsiflexion of the great toe. 

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals no more than a mild neurologic 
manifestations of a back disability.  To the extent that 
neurologic symptomatology is shown, such symptoms have been 
contemplated by the 10 percent rating assigned to each of the 
lower extremities and do not warrant a higher evaluation.  
The Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In conclusion, there is no basis for a rating in excess of 20 
percent for the orthopedic manifestations of a postoperative 
bulging disc/degenerative disc at L4-5 and L5-S1. 
Additionally, there is no basis for a rating in excess of 10 
percent for each lower extremity for the neurologic 
manifestations of the veteran's back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
September 2005, he was afforded a formal VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a rating in excess of 20 percent for a  
postoperative bulging disc/degenerative disc at L4-5 and L5-
S1 is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


